Citation Nr: 1221724	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with triple arthrodesis, left foot, recurrent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1955 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which established a temporary total evaluation for convalescence for a service-connected condition; and continued a 30 percent evaluation for bilateral pes planus with triple arthrodesis, left foot, recurrent, and a noncompensable evaluation for post operative tonsillectomy.  In December 2006, the Veteran submitted a notice of disagreement with the continued 30 percent evaluation for his bilateral pes planus.  He subsequently perfected his appeal in January 2008.  His case is currently under the jurisdiction of the VA RO in Montgomery, Alabama.

In June 2010, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In December 2010, the Board remanded the Veteran's claim of entitlement to an increased rating for bilateral pes planus to the Appeals Management Center (AMC) for further evidentiary development, including providing the Veteran with a new VA examination(s) to evaluate his pes planus and any associated surgical scars.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran underwent a VA examination to address both his pes planus and the associated scars in January 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As the Veteran is challenging the disability rating assigned for his bilateral pes planus, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

A January 2007 VA treatment record indicates that the Veteran experienced depression secondary to chronic pain in many joints.  Additionally, a January 2011 VA examiner diagnosed the Veteran with left ankle degenerative joint disease (s/p talo-navicular joint arthrodesis), possibly linking the Veteran's left ankle arthritis and his service-connected foot surgery.  As such, the issues of entitlement to service connection for left ankle degenerative joint disease and depression, both to include as secondary to service-connected bilateral pes planus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  Prior to January 14, 2011, the Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, was manifested by marked pronation and tenderness of the insteps which were improved by molded inserts, and two painful scars.

2.  From January 14, 2011 to the present, the Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, is manifested by marked pronation and marked tenderness of the insteps of his feet which are not improved by orthopedic shoes or appliances, and two painful scars.


CONCLUSIONS OF LAW

1.  Prior to January 14, 2011, the criteria for a disability rating in excess of 30 percent for service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2011).

2.  From January 14, 2011 to the present, the criteria for a disability rating of 50 percent, but no higher, for service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for a separate 10 percent disability rating for two painful left ankle scars are met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in September 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio at 187.

The September 2006 letter also informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records and examination reports, and all obtainable private treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent VA examinations for his bilateral pes planus in October 2006 and January 2011.  The results from those examinations have been included in the claims file for review.  The examinations involved a thorough examination of the Veteran and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for deciding the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's pes planus symptoms since he was last examined in January 2011.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

II. Merits of the Claim

The Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, has been evaluated as 30 percent disabling under Diagnostic Code 5276.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 5276, a 30 percent evaluation is assigned for bilateral severe acquired flatfeet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or for unilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

A 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).

Additionally, Diagnostic Code 7804 provides the rating criteria for unstable or painful scars.  A 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

The Veteran most recently underwent a VA examination for his bilateral pes planus in January 2011.  At that time, the Veteran complained of continuous bilateral foot pain that he rated as a nine on the pain scale, weakness, stiffness, swelling, instability, fatigability, and popping.  He also reported flare ups of pain to 10 on the pain scale several times per day which are precipitated by standing and result in an additional 25 percent limitation of motion.  He denied any warmth or redness.  The Veteran used a rolling walker and stated that he was limited to five minutes of standing and 20 yards of walking.  He also stated that he has fallen at least three times in the past year, has difficulty performing any light duty tasks within the home, and is essentially sedentary.  The examiner observed marked pes planus with the Veteran's feet deviating approximately 25 to 30 degrees from midline.  The Veteran walked with an extremely antalgic gait and appeared to waddle.  The examiner also noted marked tenderness to the insteps of both feet with no other particular tenderness.

With regard to his left ankle, the Veteran reported pain that he rated as an eight on the pain scale, throbbing, weakness, stiffness, swelling, instability, and fatigability.  He denied any redness, warmth, popping, subluxation, and dislocation.  He experienced flare ups of pain that he rated as a 10 on the pain scale with walking and standing that resulted in an additional 25 percent limitation of motion.  The examiner recorded range of motion measurements of dorsiflexion of minus 10 degrees with mild pain at minus 10 degrees on the left and minus 5 degrees of dorsiflexion with mild pain at minus 5 degrees on the right, plantar flexion from 0 to 25 degrees bilaterally with pain at 25 degrees bilaterally, eversion to 0 degrees on the left with mild pain while attempting motion and 10 degrees on the right with mild pain at 10 degrees, and inversion to 0 degrees on the left with pain while attempting motion and 15 degrees on the right with pain at 15 degrees.  He had an increase in pain, moderate fatigue, weakness, and lack of endurance, and mild to moderate instability and incoordination, but not additional limitation of motion, with repetitive testing of the left ankle range of motion.  The Veteran wore black ambulators with molded inserts and a brace built in to the right shoe extending to his right mid calf area.  

With regard to his left ankle scars, the Veteran reported that they were intermittently tender or sensitive and rated the pain as a five to eight on the pain scale.  He reported redness and intermittent itching, but denied warmth or swelling.  The examiner observed an 8cm by 0.5cm scar extending from the left lateral ankle to the left medial ankle and a 9cm by 0.5cm scar under the left medial melleolus.  The scars were mildly tender on examination without warmth, redness, swelling, underlying soft tissue damage, limitation of motion or function, inflammation, edema, or keloid formation.

The January 2011 examiner diagnosed the Veteran with left ankle degenerative joint disease (s/p talo-navicular joint arthrodesis), bilateral pes planus, and two left ankle scars.

The Veteran previously underwent a VA examination in October 2006.  At that time, he reported continuous pain in the bilateral insteps that he rated as an eight on the pain scale while standing and a six on the pain scale while sitting, weakness, stiffness, swelling, fatigability, lack of endurance, and constant unsteadiness.  He denied any specific flare ups.  He reported using corrective shoes with molded inserts, which decreased his symptoms, and a single prong cane and that he could not walk or stand for extended periods due to increased foot pain.  The examiner observed that the Veteran had marked eversion to his bilateral feet when walking, an 18cm long scar under his left lateral malleolus and a 9cm long scar under his left medial malleolus, and tenderness on the insteps of his bilateral feet.  The examiner recorded range of motion measurements for the ankles of dorsiflexion of -10 degrees of on the left with pain and -5 degrees of dorsiflexion on the right with pain, plantar flexion of 25 degrees on the left with pain and 35 degrees on the right with pain, eversion of 0 degrees on the left with pain and 5 degrees on the right, and inversion of 0 degrees on the left and 5 degrees on the right.  The Veteran had increased pain, mild to moderate fatigue, weakness, and lack of endurance, but no additional limitation of motion with repeated testing.  X-rays showed pes planus and degenerative joint disease of the talonavicular joint on the right and pes planus, generalized osteopenia, and marked degenerative joint disease off the talonavicular joint and surrounded intertarsal joints on the left.  The examiner diagnosed the Veteran with bilateral pes planus with moderate impairment and left ankle arthrodesis.

In addition to the VA examinations, the medical evidence includes VA treatment records which reiterate the Veteran's diagnosis of severe pes planus with brace and walker use.

Upon review of all of the medical evidence of record, the Board concludes that the evidence does not establish that the Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, warrants more than a 30 percent disability rating prior to January 14, 2011.  There is no evidence of extreme tenderness of the plantar surfaces of the feet.  Additionally, the evidence shows that the Veteran's molded inserts did decrease his symptoms.  As a lack of improvement by orthopedic shoes or appliances is a requirement for the grant of an increased rating of 50 percent, such an increase cannot be granted prior to January 14, 2011.

However, with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral pes planus with triple arthrodesis, left foot, recurrent, is pronounced with marked pronation and extreme tenderness of the plantar surfaces of the feet and is not improved by orthopedic shoes or appliances from January 14, 2011 to the present.  Specifically, the January 2011 VA examiner found that the Veteran had marked pronation and tenderness.  Additionally, the Veteran reported that he is unable to wear an ankle brace and did not endorse any reduction in symptoms with the molded inserts as he had done at the previous VA examination.  This level of severity equates to the symptoms set forth in the criteria for a 50 percent rating.  Accordingly, the Board finds that his symptoms more closely approximate a 50 percent rating for bilateral pes planus with triple arthrodesis, left foot, recurrent, from January 14, 2011 to the present.  This is the maximum schedular rating available under Diagnostic Code 5276.  As such, the Veteran cannot be granted a higher rating under his currently assigned diagnostic code for this time period.

Further, the Board finds that a separate 10 percent evaluation under Diagnostic Code 7804 is appropriate for the Veteran's post-surgical left ankle scars throughout the entire appeals period.  As noted above, a 10 percent evaluation is warranted for one or two painful or unstable scars under Diagnostic Code 7804.  Both VA examiners noted the Veteran's two scars and complaints of tenderness in the area of the scars.  As such, a separate 10 percent evaluation under Diagnostic Code 7804 is warranted.

Although an additional 10 percent rating is appropriate for the Veteran's two painful scars, a rating in excess of 10 percent for painful scars is not warranted under Diagnostic Code 7804.  Notably, there is no evidence showing that the Veteran has more than the two scars to warrant a higher rating under Diagnostic Code 7804.  As such, the Board finds that a separate rating in excess of 10 percent for painful scars is not warranted.

The Board has also reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  As such, an increased rating cannot be assigned under Diagnostic Codes 5277-5284.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2011).

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 30 percent and 50 percent disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that a 30 percent evaluation for bilateral pes planus with triple arthrodesis, left foot, recurrent, is appropriate prior to January 14, 2011, a 50 percent evaluation for bilateral pes planus with triple arthrodesis, left foot, recurrent, is appropriate from January 14, 2011 to the present, and a separate 10 percent evaluation for painful scars is appropriate for the entire period of the appeal.  In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's complaints of marked pronation, tenderness of the feet, lack of improvement with orthopedic shoes and appliance, and painful post-surgical scars are specifically and adequately contemplated by the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

In short, the evidence does not support the proposition that the Veteran's service-connected bilateral pes planus with triple arthrodesis, left foot, recurrent, presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with triple arthrodesis, left foot, recurrent, prior to January 14, 2011, is denied.

Entitlement to a disability rating of 50 percent for bilateral pes planus with triple arthrodesis, left foot, recurrent, is granted from January 14, 2011 to the present, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate disability rating of 10 percent for two painful left ankle scars is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to TDIU.

In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  At his April 2012 Board hearing, the Veteran claimed that he had to quit his most recent employment at a church due to mobility problems from his service-connected bilateral pes planus.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The record shows that the Veteran is currently unemployed.  He has indicated that he had to stop his most recent part-time job at a church due to his bilateral pes planus.  While the Veteran has been afforded previous VA examinations, an opinion as to his unemployability and the effect of his service-connected disability on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disability.



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination in order to determine whether he is unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.  A complete rationale must be provided for any opinion provided.

The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to TDIU should be adjudicated.  If the claim remains denied, a statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the Veteran until further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


